
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.6


EMPLOYMENT AGREEMENT


        THIS AGREEMENT (the "Agreement") is entered into this 7th day of
November, 2003 by and between NaPro BioTherapeutics, Inc., a Delaware
corporation (the "Company"), and Sterling K. Ainsworth, Ph.D. ("Employee").
Certain capitalized terms used in this Agreement have the meaning set forth in
Paragraph 17 of this Agreement.

RECITALS

        A.    WHEREAS, Employee is currently employed by the Company pursuant to
an employment agreement effective as of October 1, 2001 by and between the
Company and the Employee (the "2001 Employment Agreement");

        B.    WHEREAS, the Company has entered into an agreement to sell the
Company's worldwide polyethoxylated castor oil formulated injectable paclitaxel
business (the "Sale") to Faulding Pharmaceutical Co. ("Faulding");

        C.    WHEREAS, in settlement of certain disputed claims under the 2001
Employment Agreement, Employee and the Company have determined that the 2001
Employment Agreement will be terminated by mutual agreement and the terms of
Employee's employment with the Company and its subsidiaries will be changed as
provided in this Agreement; and

        D.    WHEREAS, the Company desires to secure the continued services of
Employee as an employee of the Company after the Sale, and to provide for
certain compensation and benefit arrangements for Employee in the event of
Employee's termination of employment under certain circumstances, and Employee
is willing to enter into this Agreement and perform such services.

TERMS AND CONDITIONS

        In consideration of the respective covenants and agreements of the
parties contained in this Agreement, the parties agree as follows:

1.    Employment Services; Effective Date.    

        (a)   The Company hereby agrees to engage Employee, and Employee hereby
agrees to perform services for the Company, on the terms and conditions set
forth in this Agreement. During the Employment Period (as defined below), the
Company and Employee agree that Employee will serve as an employee of the
Company. Employee's duties are to identify, evaluate, and present at least three
peptides, or other targeting moieties, appropriate for use in the Company's
targeted oncology business, and such other duties, responsibilities and
authority as Employee and the Company may agree upon from time to time, and
Employee will perform these services for the Company and its present or future
Subsidiaries as the Company's Board of Directors (the "Board") acting through
the Company's Chief Executive Officer may from time to time direct (the
"Employment Services").

        (b)   The Employment Services shall commence as of the later to occur of
(i) January 1, 2004 and (ii) the date that the Sale to Faulding is consummated
(such later date, the "Effective Date") and terminate as provided in Paragraph 6
(the "Employment Period"). Employee shall resign, without any further action by
Employee or any other person, from all positions he holds with the Company as an
executive officer or member of the Company's Board of Directors as of the
Effective Date. Following the Effective Date and for the Employment Period,
Employee's title shall be "Founder, Senior Scientist." Notwithstanding anything
in this Agreement to the contrary, in the event the Sale does not occur by
January 30, 2004 or is abandoned by the mutual agreement of the Company and
Faulding (or does not close for any other reason), then this Agreement shall
have no effect whatsoever, and the existing 2001 Employment Agreement between
the Employee and the Company shall remain in effect.

        (c)   Employee and Company acknowledge and agree that neither Party will
take any action terminating Employee's employment (including resignation by
Employee) under the 2001 Employment Agreement until the earlier to occur of:
(i) the Effective Date, or (ii) January 30, 2004. Upon the Effective Date of
this Agreement, Employee shall not be entitled to any payments under the 2001
Employment Agreement.

2.    Performance.    

        (a)   Employee shall report to the Company's Chief Executive Officer, or
such other officer appointed by the Board of Directors, and Employee shall
devote his reasonable business efforts to the business and affairs of the
Company and its Subsidiaries consistent with the terms and conditions of this
Agreement. Subject to the provisions of Paragraphs 10, 11, and 13, Employee may
engage in independent activities, provided that no such independent activities
shall materially detract from the commitment of Employee to fulfill the duties
and responsibilities as contemplated in Paragraph 1 of this Agreement. Employee
shall perform his duties and responsibilities to the best of his abilities in a
diligent, trustworthy, businesslike and professional manner. During the
Employment Period, Employee shall be available to perform Employment Services
for the Company for up to twenty-four (24) hours per week upon such schedule as
the Company and Employee shall mutually agree.

        (b)   Unless the Company and Employee otherwise agree, Employee shall
perform the Employment Services at Employee's home office and while traveling on
such business as Employee and the Company shall reasonably deem necessary. As of
the Effective Date, the Company shall have no obligation to provide Employee
with any office space, administrative staff, or other office support other than
the obligation to reimburse Employee for certain expenses as described in
Paragraph 4.

3.    Compensation.    

        (a)   During the Employment Period, the Company will pay Employee for
the Employment Services a base salary (the "Base Salary") at the annual rate of:

(i)Two Hundred and Sixty Thousand Dollars ($260,000), during the fiscal years
ended December 31, 2004 and 2005; and

(ii)Fifty Thousand Dollars ($50,000), during the fiscal years ended December 31,
2006, 2007 and 2008;


provided, however, that the payment of the amounts specified in
paragraph 3(a)(ii) shall (at Employee's option and upon his resignation from
employment) be accelerated and paid on December 31, 2005 in a lump sum of One
Hundred Fifty Thousand Dollars ($150,000) if Employee has identified, evaluated,
and presented at least three peptides or other targeting moieties appropriate
for use in the Company's targeted oncology business by December 31, 2005
pursuant to a development plan mutually agreed upon by the Company and the
Employee. Subject to the immediately proceeding proviso, the Base Salary to be
paid pursuant to paragraphs 3(a)(i) and 3(a)(ii) above shall be paid at such
periods as salary is paid to other employees of the Company. Payment of the Base
Salary shall be subject to the customary withholding tax and other employment
taxes as required with respect to compensation paid by a corporation to an
employee.

        (b)   No later than January 31, 2004, the Company shall pay Employee a
bonus (the "2003 Bonus") based upon Employee's and the Company's performance
during the year ended December 31, 2003 and the 2003 Bonus shall not be less
than Sixty Five Thousand Dollars ($65,000) nor exceed One Hundred Thousand
Dollars ($100,000) and, provided further, that any amount above Sixty Five
Thousand Dollars ($65,000) shall be in the sole discretion of the Compensation
Committee of the Board of Directors (or if the Board has no Compensation
Committee at the time, then the Board). The Company shall have no other
obligation to pay Employee any bonus, other than the 2003 Bonus, during the
Employment Period.

4.    Reimbursement for Expenses.    The Company shall reimburse Employee for
reasonable documented direct costs of maintaining a home office in Employee's
home necessary for Employee to provide the Employment Services up to a maximum
of $500.00 per calendar month, including electricity, cellular telephone,
separate business telephone, long distance telephone charges, dedicated Internet
access and electronic mail, office supplies and any other expense, so long as
directly related to the performance of Employment Services. In addition, the
Company shall reimburse those other reasonable documented out-of-pocket expenses
incurred by Employee in the course of his fulfilling his Employment Services,
including dues and fees for attending professional meetings and institutes,
costs of professional books and periodicals, and travel expenses reasonably
related to the Employment Services, provided that the Company shall not
reimburse any expenses exceeding $500.00 in any calendar month as provided in
the first sentence of this paragraph 4 unless Employee has obtained the
Company's approval in writing prior to incurring such expenses. Employee agrees
to invoice the Company for such expenses within 30 days after they were incurred
and provide supporting documentation reflecting the amount of the expense, the
date incurred and the reason for the expense.

5.    Benefits.    During the Employment Period, Employee shall be entitled to
all fringe benefits offered by the Company and to participate in all of the
Company's employee benefit programs both on the same basis as available to
employees of the Company, and shall be entitled to such other benefits as may
from time to time be made available to Employee. Employee shall be entitled to
indemnification in accordance with the terms and conditions of Article Six,
Section (e) of the Amended and Restated Certificate of Incorporation of the
Company, as in effect on the date this Agreement is executed, and the Director
and Officer Indemnification Agreement dated April 21, 1994, with respect to all
claims brought against Employee based upon or arising out of his actions or
inactions as an officer and/or director of the Company or its affiliates
occurring prior to the Effective Date. Even if Article Six, Section (e) of the
Amended and Restated Certificate of Incorporation of the Company is hereafter
amended or modified, the Company shall provide indemnification to Employee in
accordance with the terms and conditions of Article Six, Section (e) as they
existed on the date this Agreement is executed with respect to any claims,
demands or causes of action brought by third parties against Employee based upon
or arising out of his actions or inactions as an officer and/or director of the
Company or its affiliates occurring prior to the Effective Date. Moreover, for a
period of three years following the Effective Date, the Company shall use
commercially reasonable efforts to maintain directors' and officers' liability
insurance, which provides coverage to Employee as a former officer and director
of the Company and its subsidiaries and affiliates in substantially the same
magnitude and coverage as is available to current officers and directors.
Employee and the Company acknowledge that the Company is the beneficiary under a
$3 million key man life insurance policy (Transamerica Occidental Life Insurance
Company, policy number 41792293) with Employee as the named insured. Within
60 days after the Effective Date, the Company shall deliver such policy to
Employee and shall execute any necessary instruments in order to effect the
transfer of such policy, including the sole right to name the beneficiary of
such policy, to Employee. Employee shall be responsible for and shall pay all
premiums required to keep this life insurance policy effective after the
effective date of such transfer.

6.    Term and Termination.    

        (a)   Except as otherwise provided in this Agreement, the Employment
Period shall terminate upon the earlier of:

(i)five years from the Effective Date hereof (the "Initial Term"); provided that
the parties may extend the Employment Period upon mutual agreement for
successive one-year terms;

(ii)Employee's incapacity or permanent disability (which in either case shall be
deemed to occur only in the event Employee is unable to perform the Employment
Services for 180 days in any 12-month period) or death;

(iii)termination by Employee voluntarily or for Good Reason (as defined below);

(iv)termination by the Company with Cause (as defined below) at any time;

(v)termination by the Company after December 31, 2005 for Good Reason; or

(vi)termination by the Company after December 31, 2005 without Cause or Good
Reason, which termination may be made if but only if Employee shall not have
identified, evaluated, and presented, three peptides, or other targeting
moieties appropriate for use in the Company's targeted oncology program by
December 31, 2005 nor presented, prior to December 31, 2005, a written plan
reasonably satisfactory to the Company do so.

Employee shall be deemed to have terminated the Employment Period voluntarily
only if the Employee provides the Company 30 days' prior written notice of
termination, which notice references this Paragraph 6(a) and states that the
Employee wishes to effect a voluntary termination of the Employment Period.
Until December 31, 2005, the Company shall have no right to terminate the
Employment Period without Cause but will have the right to do so thereafter
(i) with Cause, or (ii) for Good Reason, or (iii) without Cause or Good Reason
if but only if Employee shall not have identified, evaluated, and presented,
three peptides, or other targeting moieties appropriate for use in the Company's
targeted oncology program by December 31, 2005 nor presented, prior to
December 31, 2005, a written plan reasonably satisfactory to the Company do so.

        (b)   If the Employment Period is terminated by the Company following
Employee's incapacity or permanent disability or death; or if the Employee
resigns for Good Reason at any time; then the Company shall make the following
payments to Employee within 15 days after the Termination Effective Date (as
defined below), subject in each case to any applicable payroll or other taxes
required to be withheld: a lump sum amount equal to (A) the unpaid portion of
the 2003 Bonus, if any, plus (B) the full remaining amount of Employee's Base
Salary that would otherwise be payable over the remaining term of the Employment
Period. Any amounts payable under this Agreement following the Employee's death
shall be paid to the beneficiary named in writing by the Employee, or if no such
beneficiary is named, to the executors and administrators of the Employee's
estate. At the election of Employee or, following Employee's death, Employee's
dependents, the Company shall continue to provide Employee and his dependents
medical, dental and any other health insurance, life insurance, accidental death
and dismemberment insurance and disability protection no less favorable to
Employee and Employee's dependents covered thereby (including that Employee
shall remain obligated to continue to pay any costs or expenses which Employee
would otherwise be obligated to pay pursuant to such insurance or other
protections provided pursuant to Paragraph 5 as in existence on the Termination
Effective Date) until the first to occur of (i) the date of Employee's
re-employment and subsequent opportunity to participate in any health insurance
program with comparable coverage provided by such new employer, including
without limitation, coverage with respect to any pre-existing conditions or
(ii) eighteen months after such Termination Effective Date.

        (c)   Upon termination of employment by the Company for Cause, or
termination of employment by the Company for Good Reason after December 31,
2005, or termination of employment by the Company without Cause or Good Reason
after December 31, 2005 in accordance with Paragraph 6(a)(vi), Employee shall be
entitled to receive only accrued but unpaid Base Salary through the date of such
termination. Likewise, except as provided in Paragraph 6(b), upon termination of
the Employment Period, Employee shall be entitled to receive only accrued but
unpaid Base Salary through the date of such termination.

        (d)   For purposes of this Agreement, "Cause" shall mean (i) the
conviction (or plea of nolo contendere) of a felony, or a crime involving moral
turpitude which (in either such case) has an adverse effect on the Company and
involves dishonesty, disloyalty or fraud with respect to the Company or any of
its Subsidiaries, (ii) willful misconduct bringing the Company, any of its
officers or directors, or any of its Subsidiaries into substantial public
disgrace or disrepute, which continues following Employee's receipt of written
notice thereof from the Company; (iii) gross negligence or willful misconduct
not in good faith with respect to the Company or any of its Subsidiaries that
materially and adversely affects the Company and which continues following
Employee's receipt of written notice thereof from the Company, (iv) any material
breach of paragraphs 9, 10, 12, or 13 of this Agreement which is continuing
after 15 days of receiving notice from the Company of such breach, or
(v) willful provision of false information to a regulatory authority that
materially and adversely affects the Company.

Failure by Employee to make himself available or work a minimum number of hours
shall not constitute Cause under this Agreement or otherwise entitle the Company
to terminate Employee's employment for Cause.

        (e)   For purposes of this Agreement, termination of the Employment
Period by Employee for "Good Reason" shall mean termination by Employee
(i) within 30 days after Employee has been assigned, without Employee's consent,
to any duties substantially inconsistent with Employee's position, duties,
responsibilities or status with the Company as contemplated in Paragraph 1 of
this Agreement, or (ii) upon a material breach of this Agreement by the Company
which is not cured within 30 days after the Company's receipt of written notice
thereof. Employee shall provide written notice to the Company of any and all
grounds that Employee alleges constitute "Good Reason" and the Company shall
have 30 days after receipt of such written notice to cure any such alleged
grounds for "Good Reason." If, following the expiration of such 30 day period,
Employee still believes that "Good Reason" exists for Employee's termination of
Employment, the provisions of Paragraph 7 shall apply.

        (f)    For purposes of this Agreement, termination of the Employment
Period by Company for "Good Reason" shall mean termination by Company (i) for
Cause, (ii) continued failure by Employee to substantially perform his duties
which are set forth in this Agreement for a period of 15 days after a written
demand for substantial performance which specifically identifies the manner in
which the Company believes that Employee has not substantially performed his
duties, or (iii) any other material breach of this Agreement which is not cured
within 15 days.

7.    Notice of Certain Termination.    In the event that either (i) the Company
shall terminate Employee for Cause or for Good Reason or (ii) Employee shall
terminate for Good Reason, then any such termination shall be communicated by
written notice to the other party hereto. Any such notice shall specify (x) the
effective date of termination of the Employment Period, which, except as
otherwise provided in Paragraph 6(e), shall not be more than 30 days after the
date the notice is delivered (the "Termination Effective Date") and (y) in
reasonable detail the facts and circumstances underlying a determination that
the termination is for Cause or for Good Reason, as the case may be. If within
15 days after any notice of termination of Employee for Cause or Good Reason by
the Company is given, or if within 15 days after the Company's 30 day cure
period under Paragraph 6(e) has expired, the party receiving such notice
notifies the other party that a good faith dispute exists concerning the
characterization of the termination, the Termination Effective Date shall be the
date on which such dispute is finally resolved either by written agreement of
the parties or by binding arbitration conducted pursuant to the rules of the
American Arbitration Association. Notwithstanding the pendency of any such
dispute, the Company shall continue Employee and Employee's dependents as
participants in all medical, dental and any other health insurance, life
insurance, accidental death and dismemberment insurance and disability
protection plans of the Company in which Employee and Employee's dependents were
participating when the notice giving rise to the dispute was given, until the
dispute is finally resolved. Benefits provided under this Paragraph 7 are in
addition to all other amounts due under this Agreement and shall not be offset
against, or reduce any other amounts due under, this Agreement. In any case
other than a termination by the Company for Cause or for Good Reason or by the
Employee for Good Reason, the Termination Effective Date shall be the date on
which the termination takes effect.

8.    Insurance.    The Company may, at its election and for its benefit, insure
Employee against accidental death, and Employee shall submit to such physical
examination and supply such information as may be required in connection
therewith.

9.    Non-disclosure of Confidential Information.    Unless Employee first
secures written consent from the Company pursuant to procedures implemented by
Company after the date hereof, Employee shall not disclose or use at any time,
either during the Employment Period or thereafter, any Confidential Information
(as defined in Paragraph 17) except to the extent Employee reasonably believes
it is necessary to disclose or use such Confidential Information in performing
the Employment Services. Employee further agrees that Employee will use
Employee's reasonable efforts to safeguard the Confidential Information and
protect it against disclosure, misuse, espionage, loss and theft, including,
without limitation, causing recipients of Confidential Information to enter into
non-disclosure agreements with the Company. Subject to the provisions of
Paragraphs 10 and 13, nothing herein shall be construed to prevent Employee from
using Employee's general knowledge and skill after termination of this
Agreement, whether Employee acquired such knowledge or skill before or during
the Employment Period. Notwithstanding anything in this Agreement to the
contrary, disclosure of Confidential Information shall not be prohibited if such
disclosure is in response to court order or is otherwise required by law;
provided, however, that Employee shall make reasonable efforts to (i) give
written notice to the Company of such required disclosure as soon as reasonably
practicable, (ii) obtain a protective order for the Confidential Information so
disclosed, and (ii) disclose only such Confidential Information as is required
to be disclosed.

10.    Company Ownership of Intellectual Property.    Subject to the limitations
of Paragraph 11, Employee hereby assigns to the Company all right, title and
interest in and to all Intellectual Property (as defined in Paragraph 17)
contributed to or conceived or made by Employee during the Employment Period and
prior to the Employment Period during the period Employee was employed by or
engaged in research or development activities for or with the Company or its
predecessors and Affiliates (whether alone or jointly with others) to the extent
such Intellectual Property is not owned by the Company as a matter of law.
Employee shall promptly and fully communicate to the Company all Intellectual
Property conceived, contributed to or made by Employee and shall cooperate with
the Company to protect the Company's interests in such Intellectual Property
including, without limitation, providing assistance in securing patent
protection and copyright registrations and signing all documents reasonably
requested by the Company, even if such request occurs after the Employment
Period. The Company shall pay Employee's reasonable expenses of cooperating with
the Company in protecting the Company's interests in such Intellectual Property
unless the subject matter of the requested cooperation is related to actions
taken or failed to be taken by Employee wrongfully or otherwise not in good
faith.

11.    Employee's Rights.    Paragraph 10 of this Agreement does not apply to an
invention for which no equipment, supplies, facilities or trade secret
information of the Company was used and which was developed entirely on
Employee's own time, unless (a) the invention relates (i) to the business of the
Company, or (ii) to the Company's actual or demonstrably anticipated material
research or development, or (b) the invention results from any work performed by
Employee for the Company. Paragraph 10 of this Agreement also does not apply to
an invention in a field for which Employee has received a confirmation of no
interest from the Company pursuant to paragraph 11(a).

11(a). In the event that Employee has a bonafide opportunity to engage in a
business which the Company is not engaged in, then Employee may provide the
Company with a written description of such opportunity. Such written description
shall be adequate to describe the opportunity, but need not contain confidential
information. Upon receipt of such notice, the Company will provide Employee,
within 30 calendar days, with a statement that either (1) the Company has an
bonafide interest in entering such field of business, or (2) the Company has no
interest in entering such field of business. If no such notice is given within
30 calendar days, then the Company will have been deemed to have no interest.
Employee shall not submit more than two such notices in any calendar quarter.

12.    Return of Materials.    Upon Termination of the Employment Period, or at
any time reasonably requested by the Company, Employee shall promptly deliver to
the Company all copies of Confidential Information in Employee's possession and
control, including written records, manuals, lab notebooks, customer and
supplier lists and all other materials containing any Confidential Information.
If the Company requests, Employee shall provide written confirmation that
Employee has returned all such materials. Subject to the provisions of this
Agreement, including, without limitation, Paragraph 11, notwithstanding anything
in this Agreement to the contrary, upon termination of the Employment Period,
the Company, at Employee's request, shall promptly return to Employee any
equipment or other materials owned by Employee then being used by or then in the
possession of the Company.

13.    Non-Competition.    Employee acknowledges and agrees that, in the course
of his duties to the Company, Employee is permitted access to Intellectual
Property, which includes, among other things, trade secrets of the Company that
the Company seeks to protect from dissemination and disclosure. Employee
acknowledges and agrees that during the Employment Period and for a period of
12 months thereafter (the "Non-Compete Period"), Employee will not, without the
prior written consent of the Company, directly or indirectly, as an employee,
agent, independent contractor, consultant, owner, stockholder, partner, officer,
director or otherwise, enter into or in any manner take part in any business or
entity that provides or offers or demonstrably plans to provide or offer,
products or services that relate to (i) paclitaxel and taxane compounds, either
as single agents or as targeted agents; (ii) quassinoids and epothilone
compounds, either as single agents or as targeted compounds; (iii) the use of
gene editing in diagnostics, services or therapeutics; or (iv) relate to any
subject matter of the Company's actual or demonstrably anticipated material
research and development during the Employment Period, including without
limitation, taxol, taxanes and any other compounds, within any geographical area
in which the Company or any of its subsidiaries provide or plan to provide such
products or services; provided, however, that Employee may purchase or otherwise
acquire up to (but not more than) one percent (1%) of any class of securities of
any such business or entity the securities of which are publicly traded on an
exchange or automated quotation system (but without otherwise participating in
the activities of such business or entity). Notwithstanding the foregoing,
Employee may continue in any activity in which the Company has expressed no
interest pursuant to paragraph 11(a).

14.    Non-Solicitation.    Employee acknowledges and agrees that during the
Non-Compete Period, Employee will not (a) solicit, induce or attempt to induce,
directly or indirectly, any employee of the Company to leave the employment of
the Company to work for Employee or for any other person, firm or corporation or
(b) hire any employee of the Company. Notwithstanding anything herein to the
contrary, this Paragraph 14 shall not apply with respect to Patricia A. Pilia.

15.    Acknowledgment of Reasonableness.    Employee acknowledges and agrees
that the limitations set forth in Paragraphs 13 and 14 are reasonable with
respect to scope, duration and geographic area and are properly required for the
protection of the legitimate business interest of the Company.

16.    Further Assistance.    During the Non-Compete Period, Employee will not
make any disclosure or other communication to any person, issue any public
statements or otherwise cause to be disclosed any information which is designed,
intended or might reasonably be anticipated to discourage any persons from doing
business with the Company or otherwise have a negative impact or adverse effect
on the Company, except to the extent such disclosure is required by law. During
the Non-Compete Period, Employee will provide assistance reasonably requested by
the Company in connection with actions taken by Employee during the Employment
Period, including but not limited to assistance in connection with any lawsuits
or other claims against the Company arising from events during the Employment
Period, provided that the Company shall reimburse all reasonable expenses
(including without limitation, reasonable loss of compensation from other
sources resulting from such assistance during normal business hours).

17.    Certain Definitions.    An "Affiliate" of, or a person "Affiliated" with,
a specified person, is a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the persons specified.

        "Beneficial Ownership" has the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Securities Exchange
Act of 1934, as in effect on the date of this Agreement (the "Exchange Act
Rules").

        "Confidential Information" means all information (whether or not
specifically labeled or identified as confidential), in any form or medium, that
is disclosed to, or developed or learned by Employee during the Employment
Period and prior to the Employment Period during the period Employee was
employed by or engaged in research or development activities for or with the
Company or its predecessors and Affiliates that relates to the business,
products, services, customers, business opportunities, business contacts,
research or development of the Company, its Subsidiaries, its Affiliates, or
third parties with whom the Company, its Subsidiaries or its Affiliates does
business or from whom the Company or its Affiliates receives information.
Confidential Information shall not include any information that (i) has become
publicly known through no wrongful act or breach of any obligation of
confidentiality, as evidenced by written records or documents; (ii) was
rightfully received by Employee on a non-confidential basis from a third party
(provided that such third party is not known to Employee to be bound by a
confidentiality agreement with the Company or another party), as evidenced by
written records or documents; or (iii) was developed or obtained by Employee
through activities for which Employee has received a confirmation of no interest
from the Company pursuant to paragraph 11(a) as evidenced by written records or
documents.

        "Intellectual Property" means any idea, invention, design, development,
device, method or process (whether or not patentable or reduced to practice or
including Confidential Information) and all related patents and patent
applications, any copyrightable work or mask work (whether or not including
Confidential Information) and all related registrations and applications for
registration, and all other proprietary rights.

        "Subsidiaries" means any corporation of which the securities having a
majority of the voting power in electing directors are, at the time of
determination, owned by the Company, directly or through one of more
Subsidiaries.

18.    Employee Representations.    Employee hereby represents and warrants to
the Company that (a) the execution, delivery and performance of this Agreement
by Employee does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Employee is a party or by which he is bound, and (b) upon the execution
and delivery of this Agreement by the Company, this Agreement shall be the valid
and binding obligation of Employee, enforceable in accordance with its terms.

19.    Company Representations.    The Company hereby represents and warrants to
Employee that (a) the execution, delivery and performance of this Agreement by
the Company does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Company is a party or by which it is bound, and (b) upon the execution and
delivery of this Agreement by Employee, this Agreement shall be the valid and
binding obligation of the Company, enforceable in accordance with its terms.

20.    Severability and Modification.    If any provision of this Agreement
shall be held or declared to be illegal, invalid or unenforceable, such illegal,
invalid or unenforceable provision shall not affect any other provision of this
Agreement, and the remainder of this Agreement shall continue in full force and
effect as though such provision had not been contained in this Agreement. If the
scope of any provision in this Agreement is found to be too broad to permit
enforcement of such provision to its full extent, each of the parties consents
to judicial modification of such provision and enforcement to the maximum extent
permitted by law.

21.    Notices.    Except as otherwise expressly set forth in this Agreement,
all notices, requests and other communications to be given or delivered under or
by reason of the provisions of this Agreement shall be in writing and shall be
given (and, except as otherwise provided in this Agreement, shall be deemed to
have been duly given if so given) when delivered if given in person or by
telegram, three days after being mailed by first class registered or certified
mail, return receipt requested, postage prepaid, or one business day after being
sent prepaid via reputable overnight courier to the parties at the following
addresses (or such other address as shall be furnished in writing by like
notice; provided, however, that notice of change of address shall be effective
only upon receipt):

Notices to Employee

        His last known address as shown in the records of the Company

Notices to Company

NaPro BioTherapeutics, Inc.
4840 Pearl East Circle, Suite 300W
Boulder, Colorado 80301
Attn Vice President and General Counsel

22.    Entire Agreement.    This Agreement contains the entire agreement between
parties with respect to the subject matter hereof and supersedes any previous
understandings or agreements, whether written or oral, regarding such subject
matter. Except as otherwise provided in Paragraph 1 of this Agreement, the 2001
Employment Agreement shall terminate upon the Effective Date.

23.    Governing Law.    All questions concerning the construction, validity and
interpretations of this Agreement will be governed by the internal law, and not
the law of conflicts, of the State of Colorado.

24.    Survival.    Paragraphs 6, 9, 10, 11, 12, 13, 14 and 16 and any other
provision of this Agreement which by its terms could survive termination of the
Employment Period shall survive and continue in full force in accordance with
their terms notwithstanding any termination of the Employment Period.

25.    Counterparts.    This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

26.    Successors and Assigns.    This Agreement is intended to bind and inure
to the benefit of and be enforceable by Employee, the Company and their
respective successors and assigns; provided that in no event shall Employee's
obligations under this Agreement be delegated or transferred by Employee, nor
shall Employee's rights be subject to encumbrance or to the claims of Employee's
creditors. This Agreement is for the sole benefit of the parties hereto and
shall not create any rights in third parties other than Employee's spouse or
beneficiary as expressly set forth herein.

27.    Remedies.    Except as otherwise provided in this Agreement, (i) each of
the parties to this Agreement will be entitled to enforce its rights under this
Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights to which it may be
entitled and (ii) disputes under this Agreement not finally resolved in writing
by the parties within sixty days after one party gives notice in good faith to
the other party that a bona fide dispute exists shall be resolved pursuant to
binding arbitration conducted in Denver, Colorado in accordance with the rules
of the American Arbitration Association. The prevailing party in any such
arbitration shall be entitled to have its costs and expenses (including
reasonable attorney's fees and expenses) relating to such arbitration paid by
the other party if the arbitrator(s) conducting such arbitration so determine.
Notwithstanding the foregoing, the parties agree and acknowledge that money
damages may not be an adequate remedy for breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement. The prevailing party in any suit shall be entitled
to recover reasonable attorneys fees and costs from the other party.

28.    Modifications and Waivers.    No provision of this Agreement may be
modified, altered or amended except by an instrument in writing executed by the
parties hereto. No waiver by either party hereto of any breach by the other
party hereto of any term or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar terms or
provisions at the time or at any prior or subsequent time.

29.    Headings.    The headings contained herein are solely for the purpose of
reference, are not part of this Agreement and shall not in any way affect the
meaning or interpretation of this Agreement.

30.    Notification of Subsequent Employer.    Employee agrees that the Company
may present a copy of this Agreement to any third party.

31.    UNDERSTAND AGREEMENT.    EMPLOYEE REPRESENTS AND WARRANTS THAT
(a) EMPLOYEE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION OF THIS AGREEMENT,
(b) EMPLOYEE HAS HAD THE OPPORTUNITY TO OBTAIN ADVICE FROM LEGAL COUNSEL OF
EMPLOYEE'S CHOICE, OTHER THAN COUNSEL TO THE COMPANY (WHO IS NOT REPRESENTING
THE EMPLOYEE), IN ORDER TO INTERPRET ANY AND ALL PROVISIONS OF THIS AGREEMENT,
(c) EMPLOYEE HAS HAD THE OPPORTUNITY TO ASK THE COMPANY QUESTIONS ABOUT THIS
AGREEMENT AND ANY OF SUCH QUESTIONS EMPLOYEE HAS ASKED HAVE BEEN ANSWERED TO
EMPLOYEE'S SATISFACTION, AND (d) EMPLOYEE HAS BEEN GIVEN A COPY OF THIS
AGREEMENT.

[Signature page follows]



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed on the day and year first above written.

EMPLOYEE:  
/s/  STERLING K. AINSWORTH, PH.D.      

--------------------------------------------------------------------------------

Sterling K. Ainsworth, Ph.D.
 
THE COMPANY:
 
NaPro BioTherapeutics, Inc.
 
By:
 
/s/  KAI P. LARSON      

--------------------------------------------------------------------------------


  Kai P. Larson, Vice President, General Counsel  





QuickLinks


EMPLOYMENT AGREEMENT
